810 F.2d 201
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.LIFE SCIENCE CHURCH, Petitioner-Appellant,v.UNITED STATES of America;  Albert Yandek, Revenue Agent,Internal Revenue Service, Respondent-Appellee.
No. 85-3458.
United States Court of Appeals, Sixth Circuit.
Nov. 19, 1986.

Before KEITH, GUY and NORRIS, Circuit Judges.

ORDER

1
The government moves to dismiss this appeal because it "sought and obtained full compliance" with the Internal Revenue Service third party record keeper summonses which are the subject of this appeal.   The Life Science Church filed a response.


2
When a party against whom a summons is issued has complied, a case or controversy no longer exists.   United States v. Aquinas College Credit Union, 635 F.2d 887, 888 (6th Cir.1980), cert. denied sub nom., 450 U.S. 1042 (1981).   The church's First Amendment argument, which it raised unsuccessfully in seeking a stay of enforcement, does not provide a basis to depart from the rule that the absence of a case or controversy moots the appeal.   United States v. Barrett, 787 F.2d 958, 959-60 (5th Cir.1986);  United States v. Patmon, 630 F.2d 458, 459 (6th Cir.1980) (per curiam).


3
It is ORDERED that the motion to dismiss is granted and the case is remanded to the district court with instructions to vacate the enforcement order.